*170Petition denied by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Mabinty Marray Deen, a native and citizen of Sierra Leone, petitions for review of an order of the Board of Immigration Appeals (“Board”) dismissing her appeal from the immigration judge’s order finding that she was not eligible for adjustment of status. Deen claims that she was denied due process because the Attorney General misinformed the immigration judge. We have thoroughly reviewed the record and conclude that Deen fails to show that the outcome of the case was prejudiced in any way by the Attorney General’s representation. See Anim v. Mukasey, 535 F.3d 243, 256 (4th Cir.2008).
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.